ORDER
Timothy Sherrod Ellis (“Ellis”) appeals his conviction, following a jury trial, of first-degree robbery. Specifically, Ellis challenges the trial court’s ruling allowing his in-court identification by three prosecution witnesses. Ellis claims that those identifications were tainted by a previous photo line-up, which involved unnecessarily suggestive procedures, resulting in a substantial risk of misidentification. Because the issue raised in this appeal is not preserved for our review, and no plain error appears in the record, the judgment of conviction is affirmed. No jurisprudential purpose would be served by a written *227opinion in this case. Rule 30.25(b). Mo. Court Rules (2006).